For the reasons stated by Judge Geraghty in his dissent in the case of State ex rel. Ross v. King County, 191 Wash. 340,71 P.2d 370, the case of State ex rel. Knez v. Seattle, 176 Wash. 283,28 P.2d 1020, 33 P.2d 905, is not authority for the conclusion reached by the majority in the case at bar. In my opinion, the case of Rudnick v. Pierce County, 185 Wash. 289,54 P.2d 409, is not in point, for the reasons stated in the dissent which was written by the undersigned in the case ofState ex rel. Ross v. King County, supra. In the case at bar, the opinion of the majority is supported only by the opinion of this court in the case of State ex rel. Ross v. King County,supra, and as, for the reasons stated in the two dissents above referred to, I am of the opinion that that case was wrongly decided and should not be followed, and as the case still stands alone, I dissent from the conclusion reached by the majority to the effect that the respondent herein is entitled to recover judgment against King county in any sum whatsoever.
I agree with the majority in holding that the record fails to show that any duress was exercised by the former county assessor over respondent or any of his assignors. No liability against a county can be created in any such manner as that relied upon by respondent as constituting duress. I also agree with the majority in its application of the statute of limitations to portions *Page 407 
of respondent's claim and the claims of his assignors.
In my opinion, however, the judgment appealed from should be reversed, with instructions to dismiss the action, and I accordingly dissent from the conclusion reached by the majority.
GERAGHTY and BLAKE, JJ., concur with BEALS, J.